DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/10/2022 have been entered. Claims 1-2 and 4-20 remain pending in the application. Claims 1 and 5 have been amended, Claim 20 is newly added, and Claim 3 has been deleted. Applicant’s amendments to the Claims have not overcome each and every claim objection previously set forth in the Non-final Office Action mailed 09/10/2021.
Drawings
The replacement drawings were received on 02/22/2022.  These drawings are accepted and have overcome every drawing objection set forth in the previous Non-final Office action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both a weighted pressure accessory and a point along the proximate end (see fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“openingopening” on line 17 of page 9 should read “opening” 
Reference character 260 has been used to refer to a weighted pressure accessory and a point along the proximate end of the garment on p. 9 of the specification
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 6 recites the limitation “a proximate end extending to the shoulder” which lacks antecedent basis in the specification. Applicant discloses in lines 6 and 9-10 of page 8 of the specification “a proximate end 202 extending to the opening 120” and “a shoulder line runs perpendicular to the central axis 210 along the proximate end 202.” However, Applicant does not specifically disclose wherein the proximate end extends to the shoulders.
Claim Objections
Claims 1, 4, 12, and 14-17 are objected to because of the following informalities:  
“an arm of the wearer” in line 15 of Claim 1 should read “the arm of the infant” 
“the whole arm receptable” in line 3 of Claim 4 should read “the whole arm receptacle”
“a proximate end extending to the shoulder” in line 3 of Claim 6 should read “a proximate end extending to the shoulder of the garment”
“the elastic mesh exerts” in line 1 of Claim 12 should read “the elastic mesh is adapted to exert”
“the elastic mesh exerts” in line 1 of Claim 14 should read “the elastic mesh is adapted to exert”
“the elastic mesh is has a greater resistance” in line 1 of Claim 15 should read “the elastic mesh has a greater resistance”
“the mesh allows” in line 1 of Claim 16 should read “the elastic mesh is adapted to allow”
“the closed distal end” in lines 1-2 of Claim 17 should read “a closed distal end”
Claim 20 should have a period at the end of the claim. Each claim begins with a capital letter and ends with a period (see MPEP § 608.01(m)).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2018/0168240) in view of Thompson, Jr. (US 3801987) and Sleepea (Non-patent Literature).
Regarding Claim 1, Parker teaches an infant sleeping garment (101), comprising: a textile body (203) formed from a basal fabric (paragraph [0019], “Transition wrap 100 can be made from any soft material, which includes but is not limited to cotton, silk, chenille, and/or polyester fabrics”) adapted to engage an infant wearer of the garment (paragraph [0017], “FIG. 1 illustrates an infant 101 covered in a transition wrap 100.”); a closure (207) on a front of the textile body for providing entry and exit of the infant from the garment (paragraph [0018], “body 203 can have a middle portion or a slit 205 which can be a vertical cut that can split front portion of transition wrap 100 into two sides… As such, with slit 205 infant 101 can be easily slipped or clothed with transition wrap 100... Further, slit 205 can comprise fastener 207”); a head opening (201); and opposed arm receptacles (202) flanking the head opening (201) for receiving the arms of the infant such that each arm receptacle encloses the respective arm 
Parker does not teach wherein each of the opposed arm receptacles have an elastic mesh with elasticity of a greater magnitude than the elasticity of the basal fabric, the elastic mesh further comprising an undistorted position and an expanded position, the elastic mesh achieving the undistorted position when not engaged by the wearer, such that the undistorted position disposes the arm receptacle below a horizontal line defined by an uppermost limit of the head opening, and the expanded position deforming against exerted pressure from an arm of the wearer; the elastic mesh occupying an uppermost region of the arm receptacle adjacent the head opening. 
Attention is drawn to Sleepea, which teaches an analogous article of apparel. Sleepea teaches an infant sleeping garment (see annotated Fig.), comprising: a textile body (see annotated Fig.) formed from a basal fabric adapted to engage an infant wearer of the garment (p. 3 of PDF discloses “Made with 100% organic cotton,” wherein the organic cotton is the basal fabric); a closure (see annotated Fig.) on a front of the textile body for providing entry and exit of the infant from the garment (p. 3 of PDF discloses “Double-zipper—opens from top or bottom—for easy midnight diaper changes,” wherein the double zipper is the closure); a head opening (see annotated Fig.); and opposed arm receptacles (see annotated Fig.) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (annotated fig. shows the arm receptacles flanking the head opening and fully closed so as to cover the arms of the infant completely), each of the opposed arm receptacles having a mesh material (annotated fig. shows the arm receptacles having a mesh material; p. 3 of PDF discloses “Breathable mesh—at shoulders and legs—to reduce risky overheating”), the mesh material occupying an 
Attention is further drawn to Thompson Jr., which teaches an analogous article of apparel. Thompson, Jr. teaches a garment (1) comprising a textile body (2) formed from a basal fabric adapted to engage a wearer of the garment (col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any garment would be made of a basal fabric and could engage a wearer); a head opening (see annotated Fig.; col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any suitable upper body garment would obviously have a head opening); and opposed arm receptacles (3) flanking the head opening for receiving the arms of the wearer (col. 2 ll. 12-15, “garment 1 comprises a body portion 2 having a sleeve 3 connected with each opposite side thereof and with the sleeves normally extending downwards on opposite sides of the body portion,” wherein as the sleeves are disposed on either side of the body portion they would obviously flank the head opening and receive the arms of the wearer), each of the opposed arm receptacles (3) having an elastic mesh (8) with elasticity of a greater magnitude than the elasticity of the basal fabric (col. 2 ll. 43-45, “The insert 8 is formed of an elastic fabric which will stretch at least in the direction of the length of the sleeve. It should be made of open porous material such as warp knitted fabric and may be of Nylon or of other suitable yarn which will form an appropriate mesh”; col. 2 ll. 55-58, “Raising movement of the arm of the wearer will cause stretching movement to be imparted to the insert in a direction lengthwise of the sleeve,” wherein as raising the arm stretches the elastic mesh of the insert, the elastic mesh obviously has a greater elasticity than the basal fabric surrounding the elastic mesh, as otherwise the basal fabric would stretch with movement instead of the elastic mesh), the elastic mesh (8) further comprising an undistorted position (Fig. 2 shows the elastic mesh (8) in an undistorted position) and an expanded position (Fig. 5 shows the elastic mesh in an expanded position), the mesh achieving the undistorted position when not engaged by the wearer (col. 3 ll. 6 discloses “when the arms are lowered, the eyelets 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Sleepea and Thompson JR. such that each of the opposed arm receptacles have an elastic mesh with elasticity of a greater magnitude than the elasticity of the basal fabric, the elastic mesh further comprising an undistorted position and an expanded position, the elastic mesh achieving the undistorted position when not engaged by the wearer; the elastic mesh occupying an uppermost region of the arm receptacle adjacent the head opening so that the arm receptacles can be selectively stretched with movement of the infant and have ventilation to prevent the infant from overheating and allowing them to maintain a comfortable temperature (Sleepea p. 3 of the PDF, “breathable mesh- at shoulders and legs- to reduce risky overheating; Thompson, Jr. col. 2 ll. 65-col. 3 ll. 2, “the enlarging and expansion, both of the porous fabric and the eyelets creates maximum ventilation. The stress imparted to the insert by the raising movement of the arms transfers the pressure imparted to the insert into a useful function,” wherein the porous fabric is referring to the elastic mesh, as cited above), especially as Parker teaches the garment having one or more portions of mesh, but does not specify where the mesh is placed (Parker, paragraph [0029] “the transition wrap 100 can be made of a one or more portions of moisture wicking material or breathable mesh”). Examiner notes that while neither Parker or Thompson, Jr. teach explicitly wherein the undistorted position disposes the arm receptacle below a horizontal line defined by an uppermost limit of the head opening, and the expanded position deforming against exerted pressure from an arm of the wearer, Parker teaches the arm receptacle (202) disposed below a horizontal line defined by an upper most limit of the head opening (see annotated fig. 2) and Thompson, Jr. teaches the elastic mesh expanding (as cited above), therefore Parker as modified would obviously have an undistorted position 

    PNG
    media_image1.png
    383
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    609
    695
    media_image3.png
    Greyscale

Regarding Claim 2, Parker teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Parker further teaches wherein the receptacles are adapted to restrict movement of arms therein from extending to a full extent in any direction around an elbow or shoulder joint (paragraph [0020], “Arm sleeves 202 can be designed to have a wingspan 301, which can enable infant 101 to move his arms freely but with slight resistance”; Fig. 2 shows the arm receptacles (202) being adapted to restrict arm movement around a full extend of a shoulder joint).
Parker does not explicitly teach wherein the elastic mesh is biased for returning the extended arms to a position closer to the wearer's body. However as Parker, as modified above, has arm receptacles including elastic mesh having an undistorted position and an expanded portion, the elastic mesh would obviously be biased for returning the extended arms closer to the body, as when the 
Regarding Claim 4, Parker teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Parker further teaches wherein the opposed arm receptacles (202) define a pocket- like structure for receiving the arm (paragraph [0018], “Arm sleeves 202 can be full sleeves covering the arms of infant 101, or, alternatively, wherein arm sleeves 202 cannot contain any openings,” wherein as the arm receptacles (202) do not have any openings and receive the arms of the infant, they obviously form pocket like structures).
Parker does not teach the elastic mesh forming at least a portion of the receptacle or the whole arm receptacle.
Attention is drawn to Sleepea, which teaches an analogous article of apparel. Sleepea teaches an infant sleeping garment (see annotated Fig.), comprising: a textile body (see annotated Fig.) formed from a basal fabric adapted to engage an infant wearer of the garment (p. 3 of PDF discloses “Made with 100% organic cotton,” wherein the organic cotton is the basal fabric); a closure (see annotated Fig.) on a front of the textile body for providing entry and exit of the infant from the garment (p. 3 of PDF discloses “Double-zipper—opens from top or bottom—for easy midnight diaper changes,” wherein the double zipper is the closure); a head opening (see annotated Fig.); and opposed arm receptacles (see annotated Fig.) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (annotated fig. shows the arm receptacles covering the arms of the infant completely), each of the opposed arm receptacles having a mesh material (annotated fig. shows the arm receptacles having a mesh material; p. 3 of PDF discloses “Breathable mesh—at shoulders and legs—to reduce risky overheating”). Sleepea further teaches the mesh forming at least a portion of the receptacle or the whole arm receptacle (annotated fig. shows the elastic mesh forming a portion of the arm receptacle).

Regarding Claim 5, Parker teaches all of the limitations of the garment of Claim 4, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh defines an elongated strip along an outer perimeter of the arm receptacle.
Attention is drawn to Sleepea, which teaches an analogous article of apparel. Sleepea teaches an infant sleeping garment (see annotated Fig.), comprising: a textile body (see annotated Fig.) formed from a basal fabric adapted to engage an infant wearer of the garment (p. 3 of PDF discloses “Made with 100% organic cotton,” wherein the organic cotton is the basal fabric); a closure (see annotated Fig.) on a front of the textile body for providing entry and exit of the infant from the garment (p. 3 of PDF discloses “Double-zipper—opens from top or bottom—for easy midnight diaper changes,” wherein the double zipper is the closure); a head opening (see annotated Fig.); and opposed arm receptacles (see annotated Fig.) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (annotated fig. shows the arm receptacles covering the arms of the infant completely), each of the opposed arm receptacles having a mesh material (annotated fig. shows the arm receptacles having a mesh material; p. 3 of PDF discloses “Breathable mesh—at shoulders and legs—to reduce risky overheating”), the mesh forming at least a portion of the receptacle or the whole arm receptacle (annotated fig. shows the elastic mesh forming a portion of the arm receptacle). Sleepea further teaches wherein the elastic mesh defines an elongated strip along an outer perimeter of the arm receptacle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Sleepea such that the elastic mesh defines an elongated strip along an outer perimeter, middle, or inner seam of the arm receptacle so that the wearer has a reduced risk of overheating while sleeping (p. 3 of PDF discloses “Breathable mesh—at shoulders and legs—to reduce risky overheating”).
Regarding Claim 6, Parker teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. Parker further teaches wherein the textile body (203) defines an elongated shape for enclosing an infant (Fig. 2 shows the textile body (203) defining an elongated shape), further comprising: a proximate end ((see annotated Fig.) extending to the shoulder (annotated fig. shows the proximate end extending to the arm receptacles and head opening, therefore the shoulders of the garment as well); and a closed distal end (see annotated Fig.)  for enclosing legs and feet of the wearer (paragraph [0018], “As such, both legs of infant 101 can be wrapped and enclosed inside leg cover 204”); a central axis (see annotated Fig.) extending between the arm receptacles (202) from the closed distal end to the proximate end; and an arm limit (see annotated Fig.) perpendicular to the central axis along the proximate end.
Regarding Claim 7, Parker teaches all of the limitations of the garment of Claim 6, as discussed in the rejections above. Parker further teaches wherein the arm receptacles (202) have a semicircular or polygonal perimeter tangent to the radial distance of the arm limit, starting at the head opening (201) and extending towards the distal end for enclosing arms of the wearer completely (Fig. 2 shows the arm receptacles have a polygonal perimeter that starts at the head opening (201) and is tangent to the radial distance of the arm limit; paragraph [0018], “Arm sleeves 202 can be full sleeves covering the arms of infant 101, or, alternatively, wherein arm sleeves 202 cannot contain any openings”).
Regarding Claim 8, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. Parker further teaches wherein the arm limit (see annotated Fig.) defines a maximum elasticized position of each of the opposed arm receptacles (202), the arm limit extending across a shoulder line of the garment and aligned with the head opening (201) (annotated fig. 2 shows the arm limit extending across the shoulder line of the garment and aligned with the heading opening, therefore defining the maximum elasticized position of each of the opposed arm receptacles). 
Regarding Claim 9, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. Parker further teaches wherein the semicircular or polygonal perimeter defines a limit of movement of the undistorted arm receptacles in response to movement exerted by a garment wearer (paragraph [0018] discloses “Arm sleeves 202 can be full sleeves covering the arms of infant 101, or, alternatively, wherein arm sleeves 202 cannot contain any openings,” wherein as there is no openings of the arm receptacles, the perimeter would obviously define the limit of movement of the undistorted arm receptacles in response to movement).
Regarding Claim 10, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. Parker further teaches wherein the semicircular or polygonal perimeter defines an outer radius of unrestricted movement defined by the arm limit (paragraph [0018] discloses “Arm sleeves 202 can be full sleeves covering the arms of infant 101, or, alternatively, wherein arm sleeves 202 cannot contain any openings,” wherein as there is no openings of the arm receptacles, the perimeter would obviously define an outer radius of unrestricted movement defined by the arm radius).
Regarding Claim 11, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh is adapted to expand more readily than the basal fabric.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Thompson, Jr. such that the elastic mesh is adapted to expand more readily than the basal fabric so that the elastic mesh can expand with movement of the wearer and increase ventilation, keeping the wearer cool (col. 2 ll. 65-col. 3 ll. 2, “the enlarging and expansion, both of the porous fabric and the eyelets creates maximum ventilation. The stress imparted to the insert by the raising movement of the arms transfers the pressure imparted to the insert into a useful function,” wherein the porous fabric is referring to the elastic mesh, as cited above).
Regarding Claim 12, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh exerts a lower resistive force than basal fabric.
Attention is drawn to Thompson, Jr. which teaches an analogous article of apparel. Thompson, Jr. teaches a garment (1) comprising a textile body (2) formed from a basal fabric adapted to engage a wearer of the garment (col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any garment would be made of a basal fabric and could engage a wearer); a head opening (see annotated Fig.; col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Thompson, Jr. such that the elastic mesh exerts a lower resistive force than basal fabric so that the elastic mesh can be stretched by movement of the wearer, providing ventilation to the wearer ((col. 2 ll. 65-col. 3 ll. 2, “the enlarging and expansion, both of the porous fabric and the eyelets creates maximum ventilation. The stress imparted to the insert by the raising movement of the arms transfers the pressure imparted to the insert into a useful function,” wherein the porous fabric is referring to the elastic mesh, as cited above).
Regarding Claim 13, Parker teaches all of the limitations of the garment of Claim 7, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh occupies a region around an outer perimeter of the semicircular or polygonal shape of the arm receptacle for permitting freedom of movement within the arm receptacle and deforming upon approaching a maximum range defined by the outer perimeter.
Attention is drawn to Sleepea, which teaches an analogous article of apparel. Sleepea teaches an infant sleeping garment (see annotated Fig.), comprising: a textile body (see annotated Fig.) formed from a basal fabric adapted to engage an infant wearer of the garment (p. 3 of PDF discloses “Made with 100% organic cotton,” wherein the organic cotton is the basal fabric); a closure (see annotated Fig.) on a front of the textile body for providing entry and exit of the infant from the garment (p. 3 of PDF discloses “Double-zipper—opens from top or bottom—for easy midnight diaper changes,” wherein the double zipper is the closure); a head opening (see annotated Fig.); and opposed arm receptacles (see annotated Fig.) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (annotated fig. shows the arm receptacles covering the arms of the infant completely), each of the opposed arm receptacles having a mesh material (annotated fig. shows the arm receptacles 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Sleepea such that the elastic mesh occupies a region around an outer perimeter of the semicircular or polygonal shape of the arm receptacle to prevent overheating of the infant while sleeping, especially as Parker teaches the garment having one or more portions of mesh, but does not specify where the mesh is placed (Parker, paragraph [0029] “the transition wrap 100 can be made of a one or more portions of moisture wicking material or breathable mesh”). While Parker or Sleepea dies not specifically disclose wherein the mesh is located near the outer perimeter for the function of permitting freedom of movement within the arm receptacle and deforming upon approaching a maximum range defined by the outer perimeter, the function of freedom of movement would obviously be possible as Parker is modified to have elastic mesh (as cited above) which would obvious deform, and have a maximum range of stretchability. Examiner notes that product claims are only considered with respect to the structural limitations, as recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II).
Regarding Claim 14, Parker teaches all of the limitations of the garment of Claim 13, as discussed in the rejections above. 

Attention is drawn to Thompson, Jr. which teaches an analogous article of apparel. Thompson, Jr. teaches a garment (1) comprising a textile body (2) formed from a basal fabric adapted to engage a wearer of the garment (col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any garment would be made of a basal fabric and could engage a wearer); a head opening (see annotated Fig.; col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any suitable upper body garment would obviously have a head opening); and opposed arm receptacles (3) flanking the head opening for receiving the arms of the wearer (col. 2 ll. 12-15, “garment 1 comprises a body portion 2 having a sleeve 3 connected with each opposite side thereof and with the sleeves normally extending downwards on opposite sides of the body portion,” wherein as the sleeves are disposed on either side of the body portion they would obviously flank the head opening and receive the arms of the wearer), each of the opposed arm receptacles (3) having an elastic mesh (8) with elasticity of a greater magnitude than the elasticity of the basal fabric (col. 2 ll. 43-45, “The insert 8 is formed of an elastic fabric which will stretch at least in the direction of the length of the sleeve. It should be made of open porous material such as warp knitted fabric and may be of Nylon or of other suitable yarn which will form an appropriate mesh”; col. 2 ll. 55-58, “Raising movement of the arm of the wearer will cause stretching movement to be imparted to the insert in a direction lengthwise of the sleeve,” wherein as raising the arm stretches the elastic mesh of the insert, the elastic mesh obviously has a greater elasticity than the basal fabric surrounding the elastic mesh, as otherwise the basal fabric would stretch with movement instead of the elastic mesh), the elastic mesh (8) further comprising an undistorted position (Fig. 2 shows the elastic mesh (8) in an undistorted position) and an expanded position (Fig. 5 shows the elastic mesh in an expanded position), the mesh achieving the undistorted position when not engaged by the wearer (col. 3 ll. 6 discloses “when the arms are lowered, the eyelets 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Thompson, Jr. such that the elastic mesh exerts a lower resistance than basal fabric in response to outward arm movement against the arm receptacle so that the elastic mesh can be stretched by the arm movement of the wearer, providing ventilation to the wearer (col. 2 ll. 65-col. 3 ll. 2, “the enlarging and expansion, both of the porous fabric and the eyelets creates maximum ventilation. The stress imparted to the insert by the raising movement of the arms transfers the pressure imparted to the insert into a useful function,” wherein the porous fabric is referring to the elastic mesh, as cited above).
Regarding Claim 15, Parker teaches all of the limitations of the garment of Claim 13, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh is has a greater resistance to fluid absorption than the basal fabric.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Thompson, Jr. such that wherein the elastic mesh is has a greater resistance to fluid absorption than the basal fabric so that the areas occupied by the mesh can stay relatively dry in case of an accident or a spill by the wearer. Examiner notes that while neither Parker to Thompson, Jr. teaches explicitly wherein the elastic mesh is has a greater resistance to fluid absorption than the basal fabric, Parker teaches the basal fabric being cotton, which has a low resistance to fluid absorption, and Thompson, Jr. teaches the elastic mesh being Nylon, which has a high resistance to fluid absorption, therefore as modified the garment of Parker would obviously have elastic mesh with a higher resistance to fluid absorption than the basal fabric. 
Regarding Claim 16, Parker teaches all of the limitations of the garment of Claim 13, as discussed in the rejections above. Parker does not explicitly teach wherein the mesh allows light transmission for visual confirmation of limb movement within arm receptacles, however as the elastic mesh of Parker as modified contains eyelets, the mesh would obviously allow light transmission for visual confirmation of limb movement within the arm receptacles.
Regarding Claim 17, Parker teaches all of the limitations of the garment of Claim 4, as discussed in the rejections above. Parker further teaches a leg cavity (204) at the closed distal end, the leg cavity responsive to leg movement resulting from knee flexure of the wearer (paragraph [0018], “leg cover 204 can be trapezoid in form, having a wider area at the bottom or feet area. As such, both legs of infant 101 can be wrapped and enclosed inside leg cover 204,” wherein as the legs of the wearer are free to move 
Regarding Claim 20, Parker teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Parker does not teach wherein the elastic mesh is disposed for receiving an upwards force and progressively deforming in resistance for return to the undistorted portion.
Attention is further drawn to Thompson Jr., which teaches an analogous article of apparel. Thompson, Jr. teaches a garment (1) comprising a textile body (2) formed from a basal fabric adapted to engage a wearer of the garment (col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any garment would be made of a basal fabric and could engage a wearer); a head opening (see annotated Fig.; col. 2 ll. 6-7 discloses “any suitable or desired character of garment may be used,” wherein any suitable upper body garment would obviously have a head opening); and opposed arm receptacles (3) flanking the head opening for receiving the arms of the wearer (col. 2 ll. 12-15, “garment 1 comprises a body portion 2 having a sleeve 3 connected with each opposite side thereof and with the sleeves normally extending downwards on opposite sides of the body portion,” wherein as the sleeves are disposed on either side of the body portion they would obviously flank the head opening and receive the arms of the wearer), each of the opposed arm receptacles (3) having an elastic mesh (8) with elasticity of a greater magnitude than the elasticity of the basal fabric (col. 2 ll. 43-45, “The insert 8 is formed of an elastic fabric which will stretch at least in the direction of the length of the sleeve. It should be made of open porous material such as warp knitted fabric and may be of Nylon or of other suitable yarn which will form an appropriate mesh”; col. 2 ll. 55-58, “Raising movement of the arm of the wearer will cause stretching movement to be imparted to the insert in a direction lengthwise of the sleeve,” wherein as raising the arm stretches the elastic mesh of the insert, the elastic mesh obviously has a greater elasticity than the basal fabric surrounding the elastic mesh, as otherwise the basal fabric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Thompson, Jr. such that the elastic mesh is disposed for receiving an upwards force and progressively deforming in resistance for return to the undistorted portion so that the elastic mesh can be stretched by the arm movement of the wearer, providing ventilation to the wearer (col. 2 ll. 65-col. 3 ll. 2, “the enlarging and expansion, both of the porous fabric and the eyelets creates maximum ventilation. The stress imparted to the insert by the raising movement of the arms transfers the pressure imparted to the insert into a useful function,” wherein the porous fabric is referring to the elastic mesh, as cited above).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2013/0269080) in view of Thompson, Jr. (US 3801987) and Sleepea (Non-patent Literature), and in further view of Krawchuk (US 2016/0128392)
Regarding Claim 18, Parker teaches all of the limitations of the garment of Claim 4, as discussed in the rejections above. 
Parker does not teach a weighted pressure accessory on the textile body along the central axis between the opposed arm receptacles, the closure extending adjacent the weighted pressure accessory.
Attention is drawn to Krawchuk which teaches an analogous article of apparel. Krawchuk teaches an infant sleeping garment (600), comprising: a textile body (130) formed from a basal fabric (paragraph [0133], “As can be seen from the cross-sections in FIGS. 6C to 6E, the part of the upper portion 110 of the garment including the wing portions 140 is made of a single layer of fabric,” wherein the single layer of fabric is the basal fabric) adapted to engage an infant wearer of the garment; a closure (160) on a front of the textile body for providing entry and exit of the infant from the garment (Fig. 6A shows the closure (160) on the front of the garment); a head opening (165); and opposed arm receptacles (140) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (Fig. 6A shows the arm receptacles flanking the neck opening (165); paragraph [0087], “each wing portion is large enough to completely surround and retain the infant’s arm”), wherein the opposed arm receptacles define a pocket- like structure for receiving the arm (paragraph [0087], “each wing portion is large enough to completely surround and retain the infant’s arm,” wherein as the arm receptacle has no openings and can receive the arm within, it forms a pocket like structure). Krawchuk further 33teaches a weighted pressure accessory (Fig. 6A shows the weighted pressure accessory via the cross hatching) on the textile body (130) along the central axis between the opposed arm receptacles (140), the closure (160) extending adjacent the weighted pressure accessory (Fig. 6A shows the weighted pressure accessory (shown by the cross hatching) disposed between the arm receptacles (140), along the central axis, and adjacent the closure (160)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Krawchuk such that the 
Regarding Claim 19, Parker teaches all of the limitations of the garment of Claim 4, as discussed in the rejections above. 
Parker does not teach a weighted pressure accessory disposed on the textile body adjacent to at least one of the arm receptacles.
Attention is drawn to Krawchuk which teaches an analogous article of apparel. Krawchuk teaches an infant sleeping garment (600), comprising: a textile body (130) formed from a basal fabric (paragraph [0133], “As can be seen from the cross-sections in FIGS. 6C to 6E, the part of the upper portion 110 of the garment including the wing portions 140 is made of a single layer of fabric,” wherein the single layer of fabric is the basal fabric) adapted to engage an infant wearer of the garment; a closure (160) on a front of the textile body for providing entry and exit of the infant from the garment (Fig. 6A shows the closure (160) on the front of the garment); a head opening (165); and opposed arm receptacles (140) flanking the head opening for receiving the arms of the infant such that it covers the arm completely (Fig. 6A shows the arm receptacles flanking the neck opening (165); paragraph [0087], “each wing portion is large enough to completely surround and retain the infant’s arm”), wherein the opposed arm receptacles define a pocket- like structure for receiving the arm (paragraph [0087], “each wing portion is large enough to completely surround and retain the infant’s arm,” wherein as the arm receptacle has no openings and can receive the arm within, it forms a pocket like structure). Krawchuk further teaches a weighted pressure accessory (Fig. 6A shows the weighted pressure accessory via the cross hatching) disposed on the textile body (130) adjacent at least one of the arm receptacles (140) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parker to include the teachings of Krawchuk such that the weighted pressure accessory is disposed on the textile body adjacent at least one of the arm receptacles so that additional pressure is applied to the wearer to relieve the symptoms of colic (paragraph [0128], “This embodiment includes weighted portions or areas (cross-hatched in FIGS. 6A-6E and 7A-7F) to apply additional pressure on or around the belly region to assist in relieving the symptoms of colic.”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the priority date of the Sleepea reference, Applicant submits that the Sleepea product is shown on Amazon with a first availability date of March 5, 2021, which does not predate the effective filing date of the current application. Examiner submits that the date shown on Amazon is that date the product was first sold on Amazon, not the date that the product was first available for sale/public use across any platform. Examiner further submits that the 2018 date as shown on the PTO-892 is correct, as The Wayback Machine first shows the web page selling the product being available on December 26, 2018 (see the URL at the top of the page of pages 6-8 of the NPL document, showing the date 12/26/2018). Further, pages 3 and 4 of the NPL document show reviews for the Sleepea product that were shared 4 years prior to the date the website was accessed (09/01/2021) which would mean the product was publicly available at least in 2018, if not earlier. For these reasons, the Sleepea reference precedes the priority date of the current application and therefore can be properly used as prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeLisa (US 2018/0103689) teaches an infant sleeping garment made of elastic mesh. Bopanna et al. (US 2016/0295928) teaches an infant sleeping garment with pocket like arm receptacles that are positioned below a neck opening of the wearer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732